UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 09-7675


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DARNELL ALLEN FAULKNER,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:03-
cr-00460-AMD-1)


Submitted:   March 2, 2010                 Decided:   March 15, 2010


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Allen Faulkner, Appellant Pro Se. Thomas Michael
DiBiagio, United  States Attorney,  Washington, D.C., for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Darnell    Allen   Faulkner      appeals   the   district   court’s

order granting his 18 U.S.C. § 3582(c)(2) (2006) motion for a

sentence reduction.       We have reviewed the record and find no

reversible error.    Accordingly, we affirm for the reasons stated

by the district court.       United States v. Faulkner, No. 1:03-cr-

00460-AMD-1   (D.   Md.   Aug.   25,   2009).    We   dispense   with    oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                      AFFIRMED




                                       2